Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 1 of 9            FILED
                                                                2019 Mar-25 PM 02:53
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 2 of 9
Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 3 of 9
Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 4 of 9
Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 5 of 9
Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 6 of 9
Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 7 of 9
Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 8 of 9
Case 2:18-cv-01169-AKK Document 29 Filed 03/25/19 Page 9 of 9
